DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a wavelength conversion device comprising a third thermal conductive plate connected to the second thermal conductive plate, in combination with the remaining limitations in the claim.
Regarding independent claim 10, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a wavelength conversion device comprising the thermal conductivity coefficient of the first bonding region is greater than the thermal conductivity coefficient of the second bonding region, in combination with the remaining limitations in the claim.
Regarding independent claim 17, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a wavelength conversion device comprising a third thermal conductive plate connected to the second thermal conductive plate, in combination with the remaining limitations in the claim.
The remaining claims are allowable due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875